     Case 2:19-cv-01162-TLN-DMC Document 39 Filed 03/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERIOLD B. LEVI,                                  No. 2:19-CV-1162-TLN-DMC-P
12                         Plaintiff,
13           v.                                         ORDER
14    J. CRAWFORD, et al.,
15                         Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. Pending before the Court is Defendants’ motion, ECF No. 38, to vacate the

19   schedule for this matter pending final resolution of their motion for terminating sanctions. Good

20   cause appearing therefor, Defendants’ motion is granted. The schedule is vacated pending further

21   order of the Court.

22                  IT IS SO ORDERED.

23

24   Dated: March 23, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
